This cause was decided on the original hearing with two of the Justices dissenting from the conclusion *Page 359 
that the decree appealed from should be affirmed as entered in the court below.
The evidence is vague and uncertain as to some of the matters put in issue by the answer, and upon that issue, a majority of the Court are of the opinion that the ends of justice will be subserved by granting a re-hearing.
An agreement based on a valid consideration between mortgagee and mortgagor for an extension of time for the payment of the indebtedness secured by the mortgage is a good defense in a suit to enforce the mortgage lien. Armton Corporation v. Brown,101 Fla. 764, 135 Sou. Rep. 802. Such an agreement was attempted to be set up in the answer as a defense and the bill was amended apparently so as to confess and avoid it by trying to show that such an agreement, if made, was renounced and abandoned by the mortgagors, so as to render it unenforceable. The evidence tends to show the making of such an agreement and that the mortgagee took possession of the mortgaged property under it. If such an agreement was validly made, the burden of showing its abandonment or breach, with consequent inability to claim the benefits of it, may have been on complainant in the foreclosure suit and not on defendants, in view of the state of the pleadings above referred to.
The evidence being vague and unsatisfactory in many particulars going to the complainant's right to foreclose as against the attempted defense asserted by the defendants, and the Court having been divided on the first hearing with one justice not participating, a majority of the Court now participating in the consideration of this case have reached the conclusion that a re-hearing should be granted with leave to either of the parties to present additional briefs, if they so desire, within thirty days from the date *Page 360 
of this order, copies to be served upon opposing counsel prior to filing.
Re-hearing granted.
BUFORD, C. J., and WHITFIELD, ELLIS, TERRELL and DAVIS, J. J., concur.
BROWN, J., disqualified.
                      Opinion on Re-hearing